Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 34, STEP 4 c. has been changed to – metal coming from a sputtering process of material covering or constituting an antenna or the electrode connected to a power generator for generating the plasma, --

Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on February 18, 2021.

The following is an examiner’s statement of reasons for allowance: The recitation of a process for treating a flexible material having a thickness of between 15 and 500 micrometers comprising placing the material in a plasma reactor on or between 0.1 and 100 mm from the grounded electrode; evacuating the system, filling with a process gas to between 0.001 and 10 mbar, and room temperature plasma production for 10 seconds to 20 minutes in the presence of a metal agent selected from a metal precursor in vapor phase mixed with the process gas; nanometallic metal powders mixed within the gas or contained in the process chamber; or metal coming from the sputtering process of the electrode or antenna patentably distinguishes over the prior art of record. 
The closest prior art of record is considered to be European patent 2 929 925. The instant claim differs in recitation of the material having a thickness of 15 to 500 micrometers, rather than the 1 mm disclosed in the example of the European patent; placement of the material on or within 100 mm from the grounded electrode, rather than on the cathode (antenna), which would result in heating; and in the source of the metal, which the prior art discloses to be a mesh placed above the substrate material.
Paskalov, Lee, Hwang and Damour are cited as being of general interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778